Citation Nr: 1630194	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-11 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for chronic low back strain with spasm.

2. Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for sleep apnea, to include as secondary to residuals of a deviated septum. 

3. Entitlement to service connection for sleep apnea.

4. Entitlement to service connection for residuals, deviated septum.

5. Entitlement to service connection for sinus problems.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1975 to December 1979 and from January 1984 to July 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2012, December 2012, August 2014, and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a February 2016 Travel Board hearing.  A copy of the transcript is associated with the claims file.

The issues of entitlement to an increased rating for chronic low back strain with spasm  and entitlement to service connection for sinus problems and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1. The RO denied entitlement to service connection for sleep apnea in an April 2009 rating decision.  The Veteran did not appeal that decision, or submit new and material evidence within one year.
 
2. Evidence received after the April 2009 final decision with respect to the issue of entitlement to service connection for sleep apnea includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the claim.

3. The Veteran's deviated septum is not related to a disease, injury, or incident in service.


CONCLUSIONS OF LAW

1. The April 2009 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2015).
 
2. New and material evidence has been received to reopen the claim for service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

3.  A deviated septum was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Regulations provide that "new" evidence is existing evidence not previously submitted to agency decisionmakers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The law provides that evidence proffered by the Veteran to reopen his claim is presumed credible for the limited purpose of ascertaining its materiality.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992).

The Veteran's service connection claim for sleep apnea was originally denied in an April 2009 rating decision as there was no evidence that the Veteran had treatment for or a diagnosis of sleep apnea while in service, and there was no evidence that the Veteran's sleep apnea was related to military service.  The Veteran did not appeal this decision, nor submit new and material evidence within one year of the denial.  Therefore, it became final.

As noted above, a final decision cannot be reopened unless new and material evidence is presented.  In this case, an unestablished fact necessary to substantiate the sleep apnea claim is competent evidence of an in-service incident or of a link between the Veteran's sleep apnea and his active duty service.  

Since the April 2009 rating decision became final, the Veteran filed a claim to reopen in June 2013.  The Veteran submitted statements from private physicians in June 2013 and September 2014 opining that the Veteran's currently diagnosed sleep apnea is related to an in-service injury to his nose.  Specifically, the examiners opined that the in-service injury resulted in a deviated septum, which in turn led to the Veteran's sleep apnea.  Despite the Board's finding below with respect to the Veteran's service connection claim for a deviated septum, the credibility of this evidence is presumed for the limited purpose of assessing whether the evidence is material.  As a result, the Board finds that there is now evidence that tends to establish a link between the Veteran's sleep apnea and an incident which occurred in service, specifically an injury to his nose.  Thus, new and material evidence has been submitted with respect to the Veteran's service connection claim for sleep apnea.  The claim is reopened.  However, the Board explains below that additional evidence is required prior to assessing the merits of the claims.

II. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by a July 2013 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated with the file service treatment records, VA treatment records, and identified private treatment records.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83   (2006) (provides an analysis of when an examination is required). When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

An October 2014 VA medical opinion was issued with respect to the etiology of the Veteran's deviated septum after a review of the claims file. The Veteran has not argued, and the record does not reflect that this opinion is inadequate.  38 C.F.R. § 3.159(c)(4); Barr, supra.  The examiner considered the Veteran's relevant medical history and provided a well-reasoned and adequately supported opinion. 

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to a relationship between the Veteran's deviated septum and his military service.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III. Service Connection Deviated Septum

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).  In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Importantly, the Veteran's deviated septum is not a condition considered "chronic" under 38 C.F.R. § 3.309(a), and as a result, these provisions are not applicable.

The Veteran has alleged that his deviated septum is the result of an in-service injury to his nose, specifically being struck by a racquetball.   Service treatment records document November 1987 treatment for nasal trauma.  A July 1989 periodic examination documented a normal nose and sinuses.  Post-service records include a 2013 computed tomography (CT) scan diagnosing a deviated septum.

As the Veteran has a currently diagnosed deviated septum and service treatment records document treatment for a nose injury, Shedden requirements (1) and (2) are met. The Board now turns to Shedden requirement (3). 

A June 2013 private medical opinion submitted by the Veteran states that the Veteran acquired a severe septal deviation while in the military that caused significant right-sided nasal obstruction.  The same private physician in a September 2014 opinion states that "it is more likely than not that" the Veteran's deviated septum is the result of the November 1987 injury on active duty.  The physician notes that service treatment records document nasal trauma, which would likely result in a nasal septal deviation.  However, the Veteran was not seen by a nose specialist at the time, and as a result, a nasal endoscopy was not performed.  

The October 2014 VA examiner concluded that the Veteran's deviated septum is less likely than not related to the Veteran's military service, to include the November 1987 incident.  The examiner notes the November 1987 service treatment record, which documents that the Veteran was hit by a ball, had a 4 mm laceration on the right side of the nose, had minimal swelling, and normal breathing in both nostrils.  The Veteran was treated conservatively and no further complaints or follow-up visits were needed.  The examiner further explained his conclusion:

Per [service treatment records], injury to nose in 1987 was minor in nature....There is no evidence of deviated septum at time of injury in 1987, nor chronicity or ongoing complaints afterwards. In 2009, head CT showed normal sinuses, no septal deviation. Based on lack of severity of injury, lack of chronicity or diagnosis of deviated septum, with some 26 years interim and normal sinus films in 2009, it is less likely as not that injury in 1987 to nose resulted in current deviated septum.

Here, the available medical evidence does not establish a direct connection between the Veteran's current deviated septum and his active duty military service.  The Board finds the October 2014 VA examiners opinion to be of significant probative value, as it was rendered after a thorough review of the Veteran's claims file and conflicting medical evidence of record, specifically the private medical opinions submitted by the Veteran.  Conversely, the Board finds the private medical opinions to be of limited value as they provide little rationale to support the conclusion that the in-service incident led to a deviated septum and do not address the post-service 2009 CT scan revealing normal sinuses and septum.  In addition, the Board notes the July 1989 periodic examination documenting normal nose and sinuses.  

In reaching this finding, the Board notes that it may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  Here, the Board has considered multiple factors in reaching its determination, and did not rely solely on the lack of treatment records for a period of 20 years from separation of service.  Furthermore, the Board notes that the October 2014 VA examiner relied on a variety of factors along with the lack of medical records in reaching his ultimate decision. 

Having reviewed the record, the Board finds that service connection is not warranted for the Veteran's deviated septum.  The favorable evidence of a link between an in-service injury and a current deviated septum consists solely of the assertions of the Veteran and private medical opinions of limited probative value.  As previously discussed, the Board notes in-service documentation of treatment for nasal trauma and finds no reason to doubt the Veteran's assertion of additional in-service symptoms, despite these not being documented in service treatment records. The Veteran is entirely competent to report his symptoms both current and past of a deviated septum.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he has presented no probative clinical evidence of a direct nexus between his current deviated septum and his military service. 

While the Veteran is competent to report what he has experienced, he is not competent to offer an opinion on a complex medical question.  Jandreau, supra; see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms of a deviated septum condition directly to service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current deviated septum.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his deviated septum and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1)  [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus. 

In summary, the weight of the evidence does not support a finding that the Veteran's deviated septum is related to any injury, incident, or disease in service.  Instead the evidence supports a finding that the Veteran's currently diagnosed deviated septum had its onset years after separation from service and is not directly related to his active duty military service.  The Veteran has provided private medical opinions regarding the etiology of this condition, however, they are of limited probative value.  As such, the preponderance of the evidence is against the claim for service connection for a deviated septum.


ORDER

The previously denied claim of entitlement to service connection for sleep apnea is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

Entitlement to service connection for residuals, deviated septum is denied.


REMAND

Increased Rating Back

The Veteran's most recent VA examination to determine the severity of his service-connected back disability was in June 2014.  At the Veteran's February 2016 Travel Board hearing, he testified that his back condition has worsened since this examination.  Specifically, the Veteran reported that he had difficulty walking, difficulty standing up, and was experiencing neurological symptoms potentially associated with his back disability.

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181   (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).
The Board finds that the Veteran's February 2016 testimony indicates a worsening of his back disability and as a result triggers the duty to provide a new examination.  In addition, an assessment as to whether the Veteran suffers from related neurological symptoms, and the severity of any such symptoms, is necessary.

Service Connection Sinus Condition

In the October 2014 VA medical opinion, the examiner addressed the etiology of the Veteran's deviated septum.  However, he did not address the etiology of the Veteran's claimed sinus condition, to include chronic sinusitis.  At his February 2016 Travel Board hearing, the Veteran testified that he experienced various sinus conditions while in service, unrelated to the November 1987 nasal trauma.  The Veteran indicated that treatment for sinus conditions was available in service without having to see a medical professional, and the Veteran routinely self-treated his sinus condition.  As a result, the Board finds that a medical opinion addressing whether the Veteran's claimed sinus condition is related to service is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)

Service Connection Sleep Apnea

With respect to the etiology of the Veteran's sleep apnea, the October 2014 VA examiner provided an opinion regarding the potential relationship to the Veteran's deviated septum, which the Board has since determined is not related to service.  However, the examiner did not provide an opinion with respect to direct service connection.  While the Board notes that service treatment records do not document treatment for or a diagnosis of sleep apnea, the Veteran has testified that he experienced relevant symptoms while in service.  The Veteran has also submitted statement from his wife supporting his assertions.  As a result, the Board finds that an addendum opinion which addresses these lay assertions and the potential of a direct link to military service is necessary.

Accordingly, the case is REMANDED for the following action:

1. Send notice to the Veteran requesting that he identify any other treatment that he is receiving for his, back disability, sleep apnea, and sinus condition and request that he forward any additional records to VA to associate with the claims file. 

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2. Schedule the Veteran for VA examination(s) by an appropriate medical professional for the purpose of ascertaining the extent of the Veteran's current back disability. 

The VA spine and neurological worksheets should be completed.  Necessary diagnostic tests, if any, should be conducted.  The claims file must be available for review and the examiner should state that it has been reviewed.

The examiner should discuss in detail the severity of the Veteran's back disability to include the severity and duration of any symptomatology associated with the Veteran's service connected back disability.  In particular, the examiner should:

a) Provide range of motion findings with discussion of the DeLuca factors and explain their effect on any additional functional limitation. 

b) Describe in detail any neurological manifestations resulting from the Veteran's service connected back disability. 

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3. Return the Veteran's claims file to an examiner of appropriate expertise to determine the etiology of the Veteran's sinus condition.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient. 

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

Based on a review of the record, the examiner should:

a) Provide a diagnosis of any sinus condition, excluding the Veteran's deviated septum.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed sinus condition is causally or etiologically related to the Veteran's period of active service.  The examiner should discuss the Veteran's lay assertions with respect to in-service symptoms. Please review the Veteran's Travel Board testimony in VBMS, dated 2/23/2016.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Return the Veteran's claims file to an examiner of appropriate expertise to determine the etiology of the Veteran's sleep apnea.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient. 

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sleep apnea is causally or etiologically related to the Veteran's period of active service.

The examiner is asked to address the lay statements by the Veteran in his Travel Board testimony (dated 2/23/2016 in VBMS) and the multiple lay statements (dated 3/12/2009 in VBMS).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


